UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6646



SCOTTY ANTOINE DAVIS,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-95-34-3-MU, CA-97-563-3-MU-2)


Submitted:   June 22, 1999                 Decided:   August 5, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Scotty Antoine Davis, Appellant Pro Se. Douglas Scott Broyles,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scotty Antoine Davis seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error on the issues raised below, and we

decline to address any issues not raised below.       See Davis v.

United States, Nos. CR-95-34-3-MU; CA-97-563-3-MU-2 (W.D.N.C. Nov.

7, 1997; Apr. 26, 1999).   Accordingly, we deny Davis’s motion for

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the Court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2